Title: To Benjamin Franklin from Sartine, 24 April 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles Le 24 avril 1780.
J’ai vu, monsieur, par les deux différentes lettres qui vous ont été écrites de Londres par m. Hodgson, que les Commissaires anglois chargés de l’Echange des Prisonniers n’ont pas interprété dans son sens véritable le certificat que le Commissaire de la marine a délivré au capitaine du Batiment Parlementaire qui a ramené cent Américains à Morlaix, où il espéroit recevoir un nombre égal de Prisonniers anglois conduits en France par les Sujets des Etats Unis. Vous voudrez bien vous rappeler la Négociation des Ambassadeurs de France et d’angleterre à la haie relativement aux Prisonniers conduits au Téxel par l’Escadre du sieur Paul jones. Ces Prisonniers aiant été regardés comme pris en Mer par une Escadre Françoise, et leur Echange aiant été arrêté par les deux Ministres sous cette dénomination; il étoit politiquement impossible de contrarier une opération qui avoit souffert beaucoup de difficultés, en Faisant délivrer 400. Américains en angleterre, en Echange des 400 anglois échangés au Téxel; puisque dans le même tems que 100. américains arriverent à Morlaix, des Bâtimens expédiés de st. malo consommoient l’Echange convenu en hollande par les Ambassadeurs respectifs. Je donnai ordre à m. Boucault à Morlaix de certifier au Capitaine du Parlementaire anglois, qu’il n’y avoit dans ce Port aucun Prisonnier qui peut lui être remis, mais qu’il en seroit tenu compte à la Cour de Londres, et bien loin que l’on put Supposer dans cette conduite une infidelité, il me semble au contraire que la France devenoit alors garant de cet Echange et votre négociation ne devoit pas être interrompue sous ce prétexte. Ce seroit cependant avec grand plaisir, monsieur, que je proposerois au Roi de vous Faire remettre 400. Prisonniers anglois pour procurer la liberté à 400. américains détenus en angleterre. Vous avez pu juger des égards que sa majesté a pour ses alliés par la Facilité avec laquelle elle a bien voulu Faire relacher et remettre à votre disposition tous les Sujets des Etats Unis pris par des François Sur des Bâtimens Ennemis et s’est ainsi privé d’autant de moiens d’Echanger ses Sujets. Mais le Cartel arrêté entre les deux Cours oppose un obstacle insurmontable à sa bonne volonté. Tous les Prisonniers étant renvoiés respectivement, la Cour de Londres ne pourroit apprendre qu’avec Surprise et mécontentement qu’il vous Fut remis des Prisonniers pour consommer l’Echange des Américains qui doit être distinct de celui des François. Vous étes sans doute très persuadé qu’il ne seroit pas possible de l’abuser sur cette conduite qui n’auroit aucun Succès et Seroit d’ailleurs contraire à la Franchise dont le Roi a déja donné tant de preuves à Ses Ennemis. J’ai déja Fait repasser 28. anglois Faits prisonniers par les Etats Unis. Je ne puis que desirer qu’il en arrive un assez grand nombre en France pour consommer l’Echange des 400. Américains auxquels vous ètes justement empressé de procurer la liberté.
J’ai l’honneur d’être avec la considération la plus distinguée, M.
Copie de la Lettre de m. de Sartine à m. Franklin.